Citation Nr: 1117824	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  04-27 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for lumbar spine spondylosis at L4 and spondylolisthesis L4-5.



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995 and from August 1996 to November 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  That decision granted service connection for lumbar spine spondylosis at L4 and spondylolisthesis L4-5 and assigned a 10 percent disability effective from November 2, 2001.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

During the pendency of the appeal, a rating decision dated in May 2009 increased the Veteran's disability evaluation for his lumbar spine disability to 40 percent effective from November 2, 2001.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was scheduled for a hearing before the Board in February 2011.  However, he did not appear for that hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).

The Board also notes that the Veteran's appeal had originally included the issue of entitlement to service connection for a right knee disorder; however, during the pendency of the appeal, the RO granted that benefit in a February 2010 rating decision.  Accordingly, the issue of entitlement to service connection for a right knee disorder no longer remains in appellate status, and no further consideration is required.

The Board further observes that the Veteran's appeal had included the issues of entitlement to service connection for a digestive disorder, posttraumatic stress disorder (PTSD), tinnitus, and a sinus disorder, as well as entitlement to a higher initial evaluation for plantar fasciitis of the right foot and plantar fasciitis of the left foot.  However, the Veteran did not submit a substantive appeal for those issues following the issuance of the January 2010 statement of the case.  See 38 C.F.R. § 20.202.  Accordingly, those issues no longer remain in appellate status, and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination and to provide him with the pertinent rating criteria.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran was afforded VA examinations in July 2001, November 2003, and December 2008.  The most recent examiner stated that there was no thoracolumbar spine ankylosis.  However, he also indicated that the Veteran could not perform any range of motion testing, as he could not perform any forward, backward, or lateral bending.  The examiner did not provide any explanation for what appears to be inconsistent findings.  In addition, the Board notes that the December 2008 VA examiner did not state the duration of incapacitating episodes during the previous 12 months.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Therefore, the Board finds that a VA examination is in order in this case for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected lumbar spine disability.

Moreover, the Board notes that the Veteran has not been provided with all of the rating criteria pertinent to his claim for a higher initial evaluation for lumbar spine spondylosis at L4 and spondylolisthesis L4-5.  In particular, the May 2004 statement of the case (SOC) and the May 2009 supplemental statement of the case (SSOC) did not provide the Veteran with the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, the RO provide the Veteran with all applicable rating criteria.

Lastly, the Board notes that the claims file does not contain any medical records dated after December 2009.  As this case is already being remanded for further development, the RO should take the opportunity to obtain any and all treatment records pertaining to the Veteran's service-connected lumbar spine disability.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for recent medical records dated from December 2009 to the present.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine spondylosis at L4 and spondylolisthesis L4-5.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected spine disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  If the Veteran cannot perform range of motion testing, the examiner should provide an explanation and discuss whether it is indicative of ankylosis.

The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify all neurological manifestations of the disabilities.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth all applicable laws and regulations, including the rating criteria for spine disabilities that became effective on September 26, 2003 (the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



